CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Post-Effective Amendment No. 17 to Registration Statement No.333-144627 on Form N-6 of our report dated April 24, 2013, relating to the financial statements of Sun Life (N.Y.) Variable Account D appearing in the Statement of Additional Information, which is part of such Registration Statement, and to the reference to us under the heading “Experts” in such Statement of Additional Information. /s/ Deloitte & Touche LLP Boston, Massachusetts April 24, 2013 CONSENT OF INDEPENDENT AUDITORS We consent to the use in this Post-Effective Amendment No. 17 to Registration Statement No. 333-144627 of Sun Life (N.Y.) Variable Account D on Form N-6 of our report dated April 24, 2013 related to the statutory-basis financial statements of Sun Life Insurance and Annuity Company of New York (the “Company”) as of December 31, 2012 and 2011 and for each of the three years in the period ended December 31, 2012 (which report expresses an unmodified opinion in accordance with accounting practices prescribed or permitted by the Insurance Department of the State of New York and includes an emphasis-of-matter paragraph relating to the Company’s adoption of Statement of Statutory Accounting Principle (“SSAP”) No. 101 Income Taxes, A Replacement of SSAP No. 10R and SSAP No. 10 in 2012 and an other matter paragraph relating to significant balances and transactions with affiliates), appearing in the Statement of Additional Information, which is part of such Registration Statement, and to the reference to us under the heading “Experts” in such Statement of Additional Information. /s/ Deloitte & Touche LLP Boston, Massachusetts April 24, 2013
